IN THE SUPREME COURT OF THE STATE OF DELAWARE
NATIONWIDE PROPERTY &                  §
CASUALTY INSURANCE                     §
COMPANY,                               §     No. 99, 2020
                                       §
      Plaintiff Below,                 §
      Appellant,                       §     Court Below—Superior Court
                                       §     of the State of Delaware
      v.                               §
                                       §
ANGEL IRIZARRY, JR.,                   §     C.A. No. N18C-02-167
                                       §
      Defendant Below,                 §
      Appellee.                        §

                          Submitted: August 12, 2020
                          Decided:   August 25, 2020

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.
                                     ORDER

      This 25th day of August 2020, after careful consideration of the parties’ briefs

and the record on appeal, and following oral argument, we find it evident that the

final judgment of the Superior Court should be affirmed on the basis of and for the

reasons stated in its January 31, 2020 memorandum opinion and order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice